Voorhies, J.
The plaintiff’s claim to be reimbursed the sum of $493 00, which he alleges to have paid for the defendant, is substantiated to the amount of $457 21. The evidence in the record leaves no doubt upon this point. So far, the judgment of the lower court must be affirmed.
The defendant, averring that the plaintiff' has slandered him, claims in reconvention the sum of one thousand dollars for damages. The District Judge allowed him two hundred dollars.
The plaintiff’s conduct in calling the defendant, his brother, a rogue, within the hearing of some bystanders, is certainly very reprehensible. But as this was done in a moment of irritation, and in reference to the defendant’s unwillingness to reimburse what had been disbursed for his account, and as no injury appears to have resulted, or could have resulted from this transient expression of angry feeling, the alleged case of defamation is not actionable.
It is, therefore, ordered and decreed, that the judgment of the lower court be avoided and reversed ; and that the plaintiff do have judgment against the defendant for the sum of four hundred and fifty-seven dollars, with legal interest from the 17th of May, 1858, with costs in both courts; and that the defendant’s reconventional demand be rejected.